Exhibit 10.14

INDEMNIFICATION AGREEMENT

THIS AGREEMENT (the “Agreement”) is made and entered into as of __________, ___
between Catalyst Biosciences, Inc., a Delaware corporation (the “Company”), and
_______________, a director, officer or member of the executive committee of the
Company (“Indemnitee”).

WITNESSETH THAT:

WHEREAS, Indemnitee performs a valuable service for the Company; and

WHEREAS, the Board of Directors of the Company (the “Board”) has adopted bylaws
(the “Bylaws”) providing for or permitting the indemnification of officers,
directors and employees of the Company to the fullest extent permitted by the
Delaware General Corporation Law, as amended (the “DGCL”); and

WHEREAS, the Bylaws and the DGCL, by their nonexclusive nature, permit
agreements between the Company and its officers, directors and employees with
respect to indemnification; and

WHEREAS, in order to induce Indemnitee to continue to serve as a director,
officer or member of the executive (management) committee of the Company, the
Company has agreed to enter into this agreement with Indemnitee;

NOW, THEREFORE, in consideration of Indemnitee’s continued service as a
director, officer or member of the executive committee of the Company after the
date hereof, the parties agree as follows:  

1.Definitions.  For purposes of this Agreement:  

(a)“Change of Control” means:

(i)The acquisition by any Person of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of twenty percent (20%) or more
of (A) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided
that, notwithstanding the foregoing, none of the following acquisitions shall
constitute a Change of Control:  (1) an acquisition directly from the Company or
from other stockholders that (x) was approved in advance by the Board and
(y) would not constitute a Change of Control under Section 1(a)(iii); (2) an
acquisition by the Company; (3) an acquisition by an employee benefit plan (or
related trust) sponsored or maintained by the Company or any entity controlled
by, or under common control with, the Company; or (4) an acquisition by an
entity with respect to which the criteria set forth in Section 1(a)(iii)(A),
(B) and (C) are met; or

(ii)Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business

 

--------------------------------------------------------------------------------

 

Combination”); provided that, notwithstanding the foregoing, a Business
Combination shall not constitute a Change of Control if:  (A) the individuals
and entities who are the beneficial owners of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, respectively, immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
fifty percent (50%) of the then outstanding shares of common stock and of the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of the resulting, continuing or surviving
entity in such Business Combination (including, if applicable, an entity that,
as a result of such transaction, owns the Company or all or substantially all of
the Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportion as existed immediately prior to such Business
Combination; (B) no Person (excluding the resulting, continuing or surviving
entity in such Business Combination or any employee benefit plan (or related
trust) of such resulting, continuing or surviving entity) beneficially owns,
directly or indirectly, twenty percent (20%) or more of the then outstanding
shares of common stock or of the combined voting power of the then outstanding
voting securities of the resulting, continuing or surviving entity in such
Business Combination, except to the extent that such ownership existed prior to
the Business Combination; and (C) at least a majority of the members of the
board of directors of the resulting, continuing or surviving entity in such
Business Combination are members of the Board at the time of the execution of
the definitive agreement providing for such Business Combination or of its
authorization and approval by the Board; or

(iii)Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

(b)“Company Position” means the status of a person as a present or former
director, officer, employee or agent of the Company or any other Enterprise.

(c)“Disinterested Director” means a director of the Company who is not and was
not a party to the matter in respect of which indemnification or advancement of
Expenses is sought by Indemnitee.

(d)“Enterprise” shall mean the Company or any other corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise for which
Indemnitee serves, or did serve, at the request of the Company as a director,
officer, employee or agent.

(e)“Exchange Act” means the Securities Exchange Act of 1934, as amended.

(f)“Expenses” shall include all judgments, fines, ERISA excise taxes or
penalties, amounts paid in settlement, reasonable attorneys’ fees, retainers,
court costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees and all other disbursements or expenses of a type
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, participating in, or being or preparing to
be a witness in a Proceeding.

(g)“Independent Counsel” means a law firm, a partner or member of a law firm or
an independent practitioner who (i) is experienced in matters of corporate law
and

pa-1706338

--------------------------------------------------------------------------------

 

(ii) would not, under the applicable standards of professional conduct then
prevailing, have a conflict of interest in representing either the Company or
the Indemnitee in an action to determine the Indemnitee’s rights under this
Agreement.

(h)“Person” means any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act).

(i)“Proceeding” includes any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation, inquiry,
administrative hearing or any other actual, threatened or completed proceeding
in which Indemnitee was, is or will be involved as a party or otherwise, whether
brought by or in the right of the Company or otherwise, whether civil, criminal,
administrative or investigative, whether pending before or after the date of
this Agreement and whether or not he is acting or serving in any such capacity
at the time any liability or expense is incurred for which indemnification can
be provided under this Agreement, but specifically excluding an action initiated
by an Indemnitee pursuant to Section 8 to enforce his rights under this
Agreement.

2.Indemnity of Indemnitee.  The Company hereby agrees to indemnify and hold
harmless Indemnitee to the fullest extent permitted by the provisions of the
DGCL, as may be amended from time to time.  Without limiting the generality of
the foregoing:

(a)Proceedings Other Than Proceedings by or in the Right of the Company.  If
Indemnitee was, is or is threatened to be made a party to, or a participant in,
any Proceeding (other than a Proceeding by or in the right of the Company) by
reason of his Company Position, the Company shall indemnify him against all
Expenses actually and reasonably incurred by him, or on his behalf, in
connection with such Proceeding (including, without limitation, any claim, issue
or matter included therein) if he acted in good faith and in a manner he
reasonably believed to be in, or not opposed to, the best interests of the
Company, and with respect to any criminal Proceeding, had no reasonable cause to
believe his conduct was unlawful.

(b)Proceedings by or in the Right of the Company.  If Indemnitee was, is or is
threatened to be made a party to, or a participant in, any Proceeding by or in
the right of the Company by reason of his Company Position, the Company shall
indemnify him against all Expenses actually and reasonably incurred by him, or
on his behalf, in connection with the defense or settlement of such Proceeding
if he acted in good faith and in a manner he reasonably believed to be in, or
not opposed to, the best interests of the Company; provided, however, if
required by applicable law, no indemnification against such Expenses shall be
made in respect of any claim, issue or matter in such Proceeding as to which
Indemnitee shall have been adjudged to be liable to the Company unless and to
the extent that the Court of Chancery of the State of Delaware shall determine
that such indemnification may be made.

(c)Indemnification for Expenses of a Party who is Wholly or Partially
Successful.  Notwithstanding any other provision of this Agreement, to the
extent that Indemnitee is, by reason of his Company Position, a party to, and is
successful in defending (on the merits or otherwise), any Proceeding, the
Company shall indemnify him to the maximum extent permitted by law against all
Expenses actually and reasonably incurred by him, or on his behalf, in
connection therewith.  If Indemnitee is not wholly successful in such Proceeding
but is

pa-1706338

--------------------------------------------------------------------------------

 

successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, the Company shall indemnify
Indemnitee against all Expenses actually and reasonably incurred by him or on
his behalf in connection with each successfully resolved claim, issue or
matter.  For purposes of this Section 2(c) and without limitation, the
termination of any claim, issue or matter in such a Proceeding by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
claim, issue or matter.

3.Additional Indemnity.  In addition to, and without regard to any limitations
on, the indemnification provided for in Section 2, the Company shall indemnify
and hold harmless Indemnitee against all Expenses actually and reasonably
incurred by him or on his behalf if, by reason of his Company Position, he was,
is or is threatened to be made, a party to, or participant in, any Proceeding
(including a Proceeding by or in the right of the Company), including, without
limitation, all liability arising out of the negligence or active or passive
wrongdoing of Indemnitee.  The only limitation that shall exist upon the
Company’s obligations pursuant to this Agreement, other than those specified in
Section 12, shall be that the Company shall not be obligated to make any payment
to Indemnitee that is finally determined (under the procedures, and subject to
the presumptions, set forth in Sections 7 and 8) to be unlawful under Delaware
law.

4.Contribution in the Event of Joint Liability.  

(a)Whether or not the indemnification provided in Sections 2 and 3 is available,
in respect of any Proceeding in which the Company is jointly liable with
Indemnitee (or would be if joined in such Proceeding), the Company shall pay, in
the first instance, the entire amount of any judgment or settlement of such
Proceeding without requiring Indemnitee to contribute to such payment and the
Company hereby waives and relinquishes any right of contribution it may have
against Indemnitee.  The Company shall not enter into any settlement of any
Proceeding in which the Company is jointly liable with Indemnitee (or would be
if joined in such Proceeding) unless such settlement provides for a full and
final release of all claims asserted against Indemnitee.

(b)Without diminishing or impairing the obligations of the Company set forth in
Section 4(a), if, for any reason, Indemnitee shall elect or be required to pay
all or any portion of any judgment or settlement in any Proceeding in which the
Company is jointly liable with Indemnitee (or would be if joined in such
Proceeding), the Company shall contribute to the amount of Expenses actually and
reasonably incurred and paid or payable by Indemnitee in proportion to the
relative benefits received by the Company and all officers, directors or
employees of the Company, other than Indemnitee, who are jointly liable with
Indemnitee (or would be if joined in such Proceeding), on the one hand, and
Indemnitee, on the other hand, from the transaction from which such Proceeding
arose; provided, however, that the proportion determined on the basis of
relative benefit may, to the extent required by law, be further adjusted by
reference to the relative fault of the Company and all officers, directors or
employees of the Company other than Indemnitee who are jointly liable with
Indemnitee (or would be if joined in such Proceeding), on the one hand, and
Indemnitee, on the other hand, in connection with the events that resulted in
such Expenses, as well as any other equitable considerations which are required
to be considered under applicable law.  The relative fault of the Company and
all officers, directors or employees of the Company, other than Indemnitee, who
are jointly liable

pa-1706338

--------------------------------------------------------------------------------

 

with Indemnitee (or would be if joined in such Proceeding), on the one hand, and
Indemnitee, on the other hand, shall be determined by reference to, among other
things, the degree to which their respective actions were motivated by intent to
gain personal profit or advantage, the degree to which their liability is
primary or secondary and the degree to which their conduct is active or passive.

(c)The Company shall fully indemnify and hold harmless Indemnitee from any
claims of contribution that may be brought by any one or more officers,
directors or employees of the Company, other than Indemnitee, who may be jointly
liable with Indemnitee.

5.Indemnification for Expenses of a Witness.  Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of his
Company Position, a witness in any Proceeding to which Indemnitee is not a
party, he shall be indemnified against all Expenses actually and reasonably
incurred by him or on his behalf in connection therewith.

6.Advancement of Expenses.  Notwithstanding any other provision of this
Agreement, the Company shall advance all Expenses incurred in connection with
any Proceeding by or on behalf of Indemnitee by reason of his Company Position
within twenty (20) calendar days after the receipt by the Company of a statement
or statements from Indemnitee requesting such advance or advances from time to
time, whether prior to or after final disposition of such Proceeding; provided
that:  (i) no determination has been made that the facts then known would
preclude indemnification pursuant to the terms of this Agreement; and
(ii) Indemnitee (A) affirms in such written request that he acted in good faith
and in a manner which he reasonably believed to be in, or not opposed to, the
best interests of the Company (and, in the case of a criminal Proceeding, that
he had no reasonable cause to believe his conduct was unlawful), (B) undertakes
in such written request to repay such amount to the extent that it is ultimately
determined that Indemnitee is not entitled to be indemnified against such
Expenses and (C) provides appropriate supporting documentation for the Expenses
for which he is seeking indemnification.  Any advances and undertakings to repay
pursuant to this Section 6 shall be unsecured and interest
free.  Notwithstanding the foregoing, the obligation of the Company to advance
Expenses pursuant to this Section 6 shall be subject to the condition that, if,
when and to the extent that the Company determines that Indemnitee would not be
permitted to be indemnified under applicable law, the Company shall be entitled
to be reimbursed by Indemnitee (who hereby expressly agrees to reimburse the
Company) within thirty (30) days of such determination for all such amounts
theretofore paid; provided, however, that if Indemnitee has commenced or
thereafter commences legal proceedings in a court of competent jurisdiction to
secure a determination that Indemnitee should be indemnified under applicable
law, any determination made by the Company that Indemnitee would not be
permitted to be indemnified under applicable law shall not be binding and
Indemnitee shall not be required to reimburse the Company for any advance of
Expenses until a final judicial determination is made with respect thereto (and
as to which all rights of appeal therefrom have been exhausted or lapsed).

7.Procedures and Presumptions for Determination of Entitlement to
Indemnification.  It is the intent of this Agreement to secure for Indemnitee
rights of indemnity that are as favorable as may be permitted under the DGCL and
public policy of the State of Delaware.  Accordingly, the parties agree that the
following procedures and presumptions shall

pa-1706338

--------------------------------------------------------------------------------

 

apply in the event of any question as to whether Indemnitee is entitled to
indemnification under this Agreement:

(a)To obtain indemnification under this Agreement (including, without
limitation, the advancement of Expenses and contribution by the Company),
Indemnitee shall submit to the Company a written request, including therein or
therewith such documentation and information as is reasonably available to
Indemnitee and is reasonably necessary to determine whether and to what extent
Indemnitee is entitled to indemnification.  The Secretary of the Company shall,
promptly upon receipt of such a request for indemnification, advise the Board in
writing that Indemnitee has requested indemnification.

(b)Upon written request by Indemnitee for indemnification pursuant to the first
sentence of Section 7(a), a determination, if required by applicable law, with
respect to Indemnitee’s entitlement thereto shall be made:  (i) by Independent
Counsel, if requested by Indemnitee with its written request for
indemnification; or (ii) if no request is made by the Indemnitee for a
determination by Independent Counsel, (A) by the Board (or the Board of
Directors of the resulting, continuing or surviving entity following a Change of
Control), by a majority vote of a quorum consisting of Disinterested Directors,
(B) if such a quorum is not obtainable or if such quorum of Disinterested
Directors so directs, by Independent Counsel in a written opinion to the Board
(or the Board of Directors of the resulting, continuing or surviving entity
following a Change of Control), a copy of which shall be delivered to the
Indemnitee, or (C) if a quorum of Disinterested Directors so directs, by the
stockholders of the Company.

(c)In the event the determination of entitlement to indemnification or
advancement of Expenses is to be made by Independent Counsel at the request of
the Indemnitee, the Independent Counsel shall be selected by the Board, unless
there shall have occurred, within two (2) years prior to the date of the
commencement of the Proceeding with respect to which indemnification or
advancement of Expenses is claimed, a Change of Control, in which case the
Independent Counsel shall be selected by the Indemnitee, unless the Indemnitee
shall request that such selection be made by the Board.  Indemnitee or the
Company, as the case may be, may, within ten (10) days after such written notice
of selection shall have been given, deliver to the Company or to Indemnitee, as
the case may be, a written objection to such selection; provided, however, that
such objection may be asserted only on the ground that the Independent Counsel
so selected does not meet the criteria of “Independent Counsel” as defined in
Section 1, and the objection shall set forth with particularity the factual
basis of such assertion.  Absent a proper and timely objection, the person so
selected shall act as Independent Counsel.  If a written objection is made and
substantiated, the Independent Counsel selected may not serve as Independent
Counsel unless and until such objection is withdrawn or a court has determined
that such objection is without merit.  If, within twenty (20) days after
submission by Indemnitee of a written request for indemnification pursuant to
Section 7(a), no Independent Counsel shall have been selected without objection,
either the Company or Indemnitee may petition the Court of Chancery of the State
of Delaware or other court of competent jurisdiction for resolution of any
objection which shall have been made by the Company or Indemnitee to the other’s
selection of Independent Counsel and/or for the appointment as Independent
Counsel of a person selected by the court or by such other person as the court
shall designate, and the person with respect to whom all objections are so
resolved or the person so appointed shall act as Independent Counsel under
Section 7(b).  The Company shall pay any and all reasonable fees

pa-1706338

--------------------------------------------------------------------------------

 

and expenses incurred by such Independent Counsel in connection with acting
pursuant to Section 7(b), and the Company shall pay all reasonable fees and
expenses incident to the procedures of this Section 7(c), regardless of the
manner in which such Independent Counsel was selected or appointed.

(d)In making a determination with respect to entitlement to indemnification
hereunder, the person or persons or entity making such determination shall
presume that Indemnitee is entitled to indemnification under this
Agreement.  Anyone seeking to rebut this presumption shall have the burden of
proof.

(e)Indemnitee shall be deemed to have acted in good faith if his action is based
on the records or books of account of the Enterprise, including financial
statements, or on information supplied to Indemnitee by the officers or other
employees of the Enterprise in the course of their duties, or on the advice of
legal counsel for the Enterprise or on information or records given or reports
made to the Enterprise by an independent certified public accountant or by an
appraiser or other expert selected with reasonable care by the Enterprise.  The
parties acknowledge and agree that the foregoing does not represent an exclusive
list of the means by which Indemnitee may be deemed to have acted in good faith
and in a manner he reasonably believed to be in, or not opposed to, the best
interests of the Company.  In addition, the knowledge or actions, or failure to
act, of any director, officer, agent or employee of the Enterprise shall not be
imputed to Indemnitee for purposes of determining the right to indemnification
under this Agreement.

(f)If the person, persons or entity empowered or selected under Section 7 to
determine whether Indemnitee is entitled to indemnification shall not have made
a determination within thirty (30) days after receipt by the Company of the
request therefor, the requisite determination of entitlement to indemnification
shall be deemed to have been made and Indemnitee shall be entitled to such
indemnification absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s statement, in
light of the context in which it was made, not materially misleading, in
connection with the request for indemnification, or (ii) a prohibition of such
indemnification under applicable law; provided, however, that (A) such 30-day
period may be extended for a reasonable time, not to exceed an additional
fifteen (15) days, if the person, persons or entity making such determination
with respect to entitlement to indemnification in good faith requires such
additional time to obtain or evaluate documentation or information relating
thereto and (B) the foregoing provisions of this Section 7(f) shall not apply if
the determination of entitlement to indemnification is to be made by the
stockholders pursuant to Section 7(b) and (1) within fifteen (15) days after
receipt by the Company of the request for such determination, the Board or the
Disinterested Directors, if appropriate, resolve to submit such determination to
the stockholders for their consideration at an annual meeting thereof to be held
within seventy-five (75) days after such receipt and such determination is made
at such meeting, or (2) a special meeting of stockholders is called within
fifteen (15) days after such receipt for the purpose of making such
determination, such meeting is held for such purpose within sixty (60) days
after having been so called and such determination is made at such meeting.

(g)Indemnitee shall cooperate with the person, persons or entity making such
determination with respect to Indemnitee’s entitlement to indemnification,
including providing to

pa-1706338

--------------------------------------------------------------------------------

 

such person, persons or entity upon reasonable advance request any documentation
or information that is not privileged or otherwise protected from disclosure,
available to Indemnitee without undue effort or expense and reasonably necessary
to such determination.  Any Independent Counsel, member of the Board or
stockholder of the Company shall act reasonably and in good faith in making a
determination regarding the Indemnitee’s entitlement to indemnification under
this Agreement.  Any costs or expenses (including attorneys’ fees and
disbursements) incurred by Indemnitee in so cooperating with the person, persons
or entity making such determination shall be borne by the Company (irrespective
of the determination as to Indemnitee’s entitlement to indemnification) and the
Company hereby indemnifies and agrees to hold Indemnitee harmless therefrom.

(h)The Company acknowledges that a settlement or other disposition short of
final judgment may be successful if it permits a party to avoid expense, delay,
distraction, disruption and uncertainty.  In the event that any Proceeding to
which Indemnitee is a party is resolved in any manner other than by adverse
judgment against Indemnitee (including, without limitation, settlement of such
Proceeding with or without payment of money or other consideration), it shall be
presumed that Indemnitee has been successful on the merits or otherwise in such
Proceeding.  Anyone seeking to rebut this presumption shall have the burden of
proof.

8.Remedies of Indemnitee.  

(a)In the event that (i) a determination is made pursuant to Section 7 that
Indemnitee is not entitled to indemnification under this Agreement,
(ii) advancement of Expenses is not timely made pursuant to Section 6, (iii) no
determination of entitlement to indemnification is made pursuant to Section 7(b)
within ninety (90) days after receipt by the Company of the written request for
indemnification, or (iv) payment of indemnification is not made within ten
(10) days after a determination has been made that Indemnitee is entitled to
indemnification or such determination is deemed to have been made pursuant to
Section 7, Indemnitee shall be entitled to an adjudication in an appropriate
court of the State of Delaware, or in any other court of competent jurisdiction,
of his entitlement to such indemnification or advancement of
Expenses.  Indemnitee shall commence such proceeding seeking an adjudication
within one hundred eighty (180) days following the date on which Indemnitee
first has the right to commence such proceeding pursuant to this
Section 8(a).  The Company shall not oppose Indemnitee’s right to seek any such
adjudication.

(b)In the event that a determination shall have been made pursuant to
Section 7(b) that Indemnitee is not entitled to indemnification, any judicial
proceeding commenced pursuant to this Section 8 shall be conducted in all
respects as a de novo trial on the merits, and Indemnitee shall not be
prejudiced by reason of the adverse determination under Section 7(b).

(c)If a determination shall have been made pursuant to Section 7(b) that
Indemnitee is entitled to indemnification, the Company shall be bound by such
determination in any judicial proceeding commenced pursuant to this Section 8,
absent a prohibition of such indemnification under applicable law.

pa-1706338

--------------------------------------------------------------------------------

 

(d)In the event that Indemnitee, pursuant to this Section 8, seeks a judicial
adjudication of his rights under, or to recover damages for breach of, this
Agreement, or to recover under any directors’ and officers’ liability insurance
policies maintained by the Company, the Company shall pay on his behalf, in
advance (but subject to the same conditions as are set forth in Section 6 with
regard to the advancement of Expenses), any and all expenses (of the types
described in the definition of Expenses in Section 1) actually and reasonably
incurred by him in connection with such judicial adjudication.

(e)The Company shall be precluded from asserting in any judicial proceeding
commenced pursuant to this Section 8 that the procedures and presumptions of
this Agreement are not valid, binding and enforceable and shall stipulate in any
such court that the Company is bound by all the provisions of this Agreement.

9.Nonexclusivity; Survival of Rights; Insurance; Subrogation.  

(a)The rights of indemnification provided by this Agreement shall not be deemed
exclusive of any other rights to which Indemnitee may at any time be entitled
under applicable law, the certificate of incorporation of the Company (as may be
amended or restated from time to time), the Bylaws, any agreement, a vote of
stockholders, a resolution of directors or otherwise.  No amendment, alteration
or repeal of this Agreement or of any provision hereof shall limit or restrict
any right of Indemnitee under this Agreement in respect of any action taken or
omitted by such Indemnitee in his Company Position prior to such amendment,
alteration or repeal.  To the extent that a change in the DGCL, whether by
statute or judicial decision, permits greater indemnification than would be
afforded currently under this Agreement, it is the intent of the parties that
Indemnitee shall enjoy by this Agreement the greater benefits so afforded by
such change.  No right or remedy herein conferred is intended to be exclusive of
any other right or remedy, and every other right and remedy shall be cumulative
and in addition to every other right and remedy given hereunder or now or
hereafter existing at law or in equity or otherwise.  The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy.

(b)To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, officers, employees, or agents or
fiduciaries of the Company or of any other Enterprise, Indemnitee shall be
covered by such policy or policies in accordance with its or their terms to the
maximum extent of the coverage available for any director, officer, employee,
agent or fiduciary under such policy or policies.

(c)Except as provided in the last sentence of this Section 9(c), in the event of
any payment under this Agreement, the Company shall be subrogated to the extent
of such payment to all of the rights of recovery of Indemnitee, who shall
execute all papers and take all action reasonably necessary to secure such
rights, including execution of such documents as are reasonably necessary to
enable the Company to bring suit to enforce such rights.  Notwithstanding the
foregoing, no right of recovery of Indemnitee pursuant to any (i) director
liability insurance policy that covers Indemnitee and is purchased separately by
Indemnitee, by any fund or other entity of which Indemnitee is a partner, member
or stockholder or that employs Indemnitee or by any of their respective
affiliates or (ii) indemnification from any fund or other

pa-1706338

--------------------------------------------------------------------------------

 

entity of which Indemnitee is a partner, member or stockholder or that employs
Indemnitee or from any of its affiliates shall be subject to subrogation under
this Section 9(c).

(d)The Company shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable hereunder if and to the extent that Indemnitee
has otherwise actually received such amount under any insurance policy,
contract, agreement or otherwise.

10.Mutual Acknowledgment.  The Company and Indemnitee acknowledge that, in
certain instances, Federal law or applicable public policy (pursuant to the
immediately following sentence) may prohibit the Company from indemnifying its
directors, officers, employees, controlling persons, fiduciaries or other agents
or affiliates under this Agreement or otherwise. Indemnitee understands and
acknowledges that the Company may be required in the future to undertake with
the Securities and Exchange Commission to submit the question of indemnification
to a court in certain circumstances for a determination of the Company’s rights
under public policy to indemnify Indemnitee.

11.Duration of Agreement.  All agreements and obligations of the Company
contained herein shall continue during the period Indemnitee is a director,
officer or member of the executive committee of the Company (or is or was
serving at the request of the Company as a director, officer, employee or agent
of any other Enterprise) and shall continue thereafter if and while Indemnitee
shall be subject to any Proceeding (or any proceeding commenced under Section 8)
by reason of his Company Position, whether or not he is acting or serving in any
such capacity at the time of initiation of the Proceeding, while the Proceeding
is pending or at the time any liability or expense is incurred for which
indemnification can be provided under this Agreement.  This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors (including any direct or indirect
successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company), assigns, spouses,
heirs, executors and personal and legal representatives.

12.Exceptions.  Notwithstanding any other provision of this Agreement, the
Company shall not be obligated pursuant to the terms of this Agreement:

(a)Excluded Action or Omissions.  To indemnify the Indemnitee in respect of any
intentional malfeasance by the Indemnitee or any act undertaken by the
Indemnitee where the Indemnitee did not in good faith believe the Indemnitee was
acting in the best interests of the Company, or for any other acts, omissions or
transactions from which the Indemnitee may not be relieved of liability under
applicable law.

(b)Claims Initiated by Indemnitee.  To indemnify or advance Expenses to
Indemnitee with respect to any Proceeding initiated or brought voluntarily by
Indemnitee and not by way of defense, except (i) with respect to a Proceeding to
establish or enforce a right to indemnity under any agreement or insurance
policy or under the Company’s certificate of incorporation or Bylaws now or
hereafter in effect relating to indemnification, (ii) in specific cases if the
Board has approved the initiation or bringing of such Proceeding, or (iii) as
otherwise required under Section 145 of the DGCL, regardless of whether such
Indemnitee ultimately is

pa-1706338

--------------------------------------------------------------------------------

 

determined to be entitled to such indemnification, advance expense payment or
insurance recovery, as the case may be.

(c)Lack of Good Faith.  To indemnify Indemnitee with respect to any
(i) Proceeding instituted by Indemnitee as contemplated by Section 12(b)(i) or
(ii) proceeding instituted by Indemnitee under Section 8 to enforce its rights
under this Agreement, if a court of competent jurisdiction determines that each
of the material assertions made by the Indemnitee in such proceeding was not
made in good faith or was frivolous; or

(d)Claims Under Section 16(b).  To indemnify Indemnitee for any Expenses and
disgorgement of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 16(b) of the Exchange Act or any similar
successor statute.

13.Enforcement.  

(a)The Company expressly (i) confirms and agrees that it has entered into this
Agreement and assumes the obligations imposed on it hereby in order to induce
Indemnitee to serve as a director, officer or member of the executive committee
of the Company and (ii) acknowledges that Indemnitee is relying upon this
Agreement in serving as a director, officer or member of the executive committee
of the Company.

(b)This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof.

14.Severability.  If any provision or provisions of this Agreement shall be held
by a court of competent jurisdiction to be invalid, void, illegal or otherwise
unenforceable for any reason whatsoever:  (i) the validity, legality and
enforceability of the remaining provisions of this Agreement (including without
limitation, each portion of any section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable that is not itself
invalid, illegal or unenforceable) shall not in any way be affected or impaired
thereby and shall remain enforceable to the fullest extent permitted by law; and
(ii) to the fullest extent possible, the provisions of this Agreement
(including, without limitation, each portion of any section of this Agreement
containing any such provision held to be invalid, illegal or unenforceable that
is not itself invalid, illegal or unenforceable) shall be construed so as to
give effect to the intent manifested thereby.  Without limiting the generality
of the foregoing, this Agreement is intended to confer upon Indemnitee
indemnification rights to the fullest extent permitted by applicable law.  In
the event any provision hereof conflicts with any applicable law, such provision
shall be deemed modified, consistent with the aforementioned intent, to the
extent necessary to resolve such conflict.

15.Modification and Waiver.  No supplement, modification, termination or
amendment of this Agreement shall be binding unless executed in writing by both
parties.  No waiver of any of the provisions of this Agreement shall be deemed
or shall constitute a waiver of any other provisions hereof (whether or not
similar) nor shall such waiver constitute a continuing waiver.

pa-1706338

--------------------------------------------------------------------------------

 

16.Notice By Indemnitee.  Indemnitee agrees promptly to notify the Company in
writing upon being served with or otherwise receiving any summons, citation,
subpoena, complaint, indictment, information or other document relating to any
Proceeding or matter that may be subject to indemnification hereunder.  The
failure to so notify the Company shall not relieve the Company of any obligation
which it may have to Indemnitee under this Agreement or otherwise unless and
only to the extent that such failure or delay materially prejudices the Company.

17.Notices.  All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if (i) delivered
by hand and received by the party to whom said notice or other communication
shall have been directed, or (ii) mailed by certified or registered mail with
postage prepaid, on the third business day after the date on which it is so
mailed:  

(a)If to Indemnitee, to the address set forth below Indemnitee’s signature
hereto.

(b)If to the Company, to:

Catalyst Biosciences, Inc.
260 Littlefield Ave
South San Francisco, CA 94080
Attention:  Chief Financial Officer

or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.

18.Counterparts.  This Agreement may be executed in two counterparts, each of
which shall for all purposes be deemed to be an original and both of which
together shall constitute one and the same agreement.  Only one such counterpart
signed by the party against whom enforceability is sought needs to be produced
to evidence the existence of this Agreement.

19.Headings.  The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.

20.Governing Law.  The parties agree that this Agreement shall be governed by,
and construed and enforced in accordance with, the laws of the State of Delaware
without application of the principles of conflicts of laws thereof.

21.Gender.  Use of the masculine pronoun herein shall be deemed to include also
the corresponding feminine pronoun.




pa-1706338

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.

COMPANY:

 

CATALYST BIOSCIENCES, INC.


Signature of Authorized Signatory


Print Name


Title

INDEMNITEE:


Signature


Print Name and Title

Address:  

 

 

 

 

 

 

[Signature Page to Indemnification Agreement]

pa-1706338